Title: Isham Lewis to Thomas Jefferson, 27 April 1809
From: Lewis, Isham
To: Jefferson, Thomas


          
            Dear Sir. Snowden 27th April 1809
             The great desire which I feel to be placed in some employ whereby, I may secure to myself the happiness derivable from the idea of enjoying the fruits of well spent industry and the difficulty I find in attaining this object unassisted by any influentiel friend has induced me to beg the favour of your endeavours in my behalf, I am in hopes you will be less disposed to think hard of this request when I assure you it is produced from necessity, brought on not from my own imprudences but those of an unfortunate father whose promises of wealth and neglect to bring me up in any useful pursuit has brought on me the want of the former and occasions me to deplore his inattention to the latter. It is too commonly the case that after we are sensible of having err’d to excuse ourselves we endeavour, to throw the blame on the innocent, whether or not this is the case with me you and all those who are acquainted with the cause of my situation are left to determin, I can only say that if I am chargable in this respect it proceeds from an error in judgment, and not from a wish to charge a father wrongfully whose foibles I would with the greatest freedom alleviate, was it in my power. But I fear I am dweling too long on a subject which however it effects me, may appear to you unimportant, and shall therefore conclude with the firmest belief of your readiness to do the best for me in your power
            I am with affectionate respect Yrs &C Ihm: Lewis
          
          
            N.B. I will thank you to inform me whether you suppose the Louisiana country will be laid off into Townships &C within any short time, and provid’d it should be, whether you suppose it will be in my power to get a part of the undertaking 
             I:L
          
        